United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-2872
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Eric Phillip Romero

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                               Submitted: April 4, 2013
                                 Filed: April 8, 2013
                                    [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Eric Romero appeals the sentence the district court1 imposed after he pled guilty
to a drug charge. His counsel has moved to withdraw and filed a brief under Anders



      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota.
v. California, 386 U.S. 738 (1967), arguing that the district court abused its discretion
by imposing a prison term that is greater than necessary and unreasonable.

        Upon careful review, this court concludes that the district court did not abuse
its discretion in sentencing Romero. See United States v. Montgomery, 525 F.3d 627,
629 (8th Cir. 2008) (reviewing sentence under deferential abuse-of-discretion
standard). This court independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and found no nonfrivolous issues.

        Counsel’s motion to withdraw is granted, and the judgment of the district court
is affirmed.
                       ______________________________




                                          -2-